Citation Nr: 0022249	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for impaired balance.


REPRESENTATION

Appellant represented by:  Colorado Department of Social 
Services 






INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974. This matter comes on appeal from a July 1997 decision 
by the Denver, Colorado, VA Regional Office.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is not plausible.

2. The claim for service connection for tinnitus is not 
plausible.

3. The claim for service connection for defective vision is 
not plausible.

4. The claim for service connection for impaired balance is 
not plausible.



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well-grounded. 38 U.S.C.A. § 5107 (West 1991).

2. The claim for service connection for tinnitus is not well-
grounded.  38 U.S.C.A. § 5107.

3. The claim for service connection for defective vision is 
not well-grounded.  38 U.S.C.A. § 5107.

4. The claim for service connection for impaired balance is 
not well-grounded.  38 U.S.C.A. § 5107.

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991). Where a veteran 
served continuously for a period of ninety days or more 
during a period of war and certain chronic diseases 
(including sensori-neural hearing loss) become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

Analysis

Initially, the Board observes that VA has been unable to 
contact the veteran for some time due to his failure to 
provide his current address. As VA has not been able to 
deliver notification, he has not reported for scheduled VA 
examinations which may have been beneficial to his claims. 
Therefore, this decision by the Board will be based on the 
evidence which is of record.  38 C.F.R. § 3.655(b) (1999).

The veteran has contended that his inservice duties as a jet 
engine mechanic led to the development of chronic tinnitus 
with associated defective vision and impaired balance. A 
review of service and post-service medical records discloses 
no diagnosis of any of these conditions. Accordingly, in the 
absence of evidence of a current disability, the claims for 
service connection for tinnitus, defective vision, and 
impaired balance are not well-grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107; Epps.

Service medical records reveal that the veteran had no 
hearing abnormality when examined for service entrance. In 
December 1972, decibel thresholds at 500, 1000, 2000, 3000, 
and 4000 Hertz were 20, 25, 30, 30, and 35 in the left ear, 
and 20, 25, 50, 60, and 65 in the right ear. A repeat 
audiogram in early January 1973 showed decibel thresholds at 
the same frequencies of 30, 45, 55, 80, and 75 in the right 
ear, and 25, 25, 30, 35, and 30 in the right ear. In mid-
January 1973, decibel thresholds of 25, 25, 40, 35, and 35 in 
the left ear, and 5, 10, 10, 5, and 10 in the right ear were 
reported. An audiogram at the time of the veteran's 
separation examination in November 1973 showed decibel 
thresholds of 5, 5, 5, 10, and 15 in the left ear, and 5, 5, 
15, 25, and 25 in the right ear. 

A private audiologic report dated in May 1988 reflects 
decibel thresholds at 500, 1000, 2000, and 4000 Hertz of 25, 
20, 25, and 60 in the left ear, and 15, 15, 10, and 20 in the 
right ear. 

The above audiologic findings demonstrate that hearing loss 
for VA benefit purposes, as defined by 38 C.F.R. § 3.385, was 
not present in the right ear either in November 1973 or in 
May 1988. With regard to the left ear, the 60 decibel 
threshold reported in May 1988 does constitute impaired 
hearing for VA purposes. In November 1999, the claims folder 
was reviewed  by a qualified VA physician who concluded that 
the hearing loss in the left ear shown in May 1988 was not 
likely the result of noise exposure in the military. No 
medical opinion or other competent medical evidence to the 
contrary has been submitted. Again, the Board notes that the 
veteran's failure to report for VA examinations scheduled in 
January 1998 and August 1999 precluded obtaining evidence to 
establish a possible relationship between any current hearing 
loss and his duties while on active duty.

Also of record is a statement from the veteran's former 
spouse, dated in October 1997, who recalled that the veteran 
had developed hearing loss in the military from working on 
jet engines. She further indicated that he had worked after 
service as a diesel mechanic. Statements prepared by lay 
persons ostensibly untrained in medicine, however, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the veteran or his former spouse possesses the 
requisite expertise to render a medical opinion in this case. 
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim. Moray v. Brown, 5 Vet.App. 211, 214 (1993).

In summary, in the absence of a hearing disability in the 
right ear and a nexus between a current hearing disability in 
the left ear and the veteran's period of military service, 
the claim for service connection for bilateral hearing loss 
is denied as not well-grounded. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.385; Epps.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for defective vision is denied.

Service connection for impaired balance is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


